ACCEPTED
                                                                                        03-15-00112-CR
                                                                                                6229736
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  7/27/2015 10:53:54 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               NO. 03-15-00112-CR

MATTHEW JARRETT LEE                        §         IN THE THIRD FILED IN
                                                              3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
v.                                         §         DISTRICT 7/27/2015
                                                               COURT10:53:54
                                                                          OF AM
                                                                  JEFFREY D. KYLE
THE STATE OF TEXAS                         §         APPEALS OF TEXAS  Clerk




     STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 42 days to file Appellee’s brief, and

for good cause would show the following:



                                          I.

      Appellant was charged by complaint and information with Possession of

Marijuana < 2 Ounces, a class B misdemeanor. He was found guilty by a jury and

sentenced to 90 days in Comal County Jail, suspended for 12 months. He was also

assessed a $1,000 fine which was probated for $750, along with court fees and

costs. Appellant filed a motion for extension of time to file his notice of appeal

which the Court granted. Appellant subsequently filed his brief on May 26, 2015,

and the State’s brief is currently due on July 27, 2015.




                                          1
                                         II.

      I anticipate that I will handle the brief for the State in this case. I filed the

State’s brief in 03-14-00639-CR on July 13, 2015. I have reviewed - and, when

required, filed an answer to – expunctions and nondisclosures; within the past two

weeks, I have also prepared an expunction petition and order and performed other

research related to expunctions. I have recently assisted other attorneys in the

office with issues in their appeals, including a trial court hearing on a dispute

related to a reporter’s record in 03-14-00570-CR and findings of fact and

conclusions of law in a remanded State’s appeal in 03-15-00153-CR. Additionally,

I have assisted other attorneys in the office – and in one instance, an attorney from

another county’s office – by researching various issues that have arisen in their

trials. I am currently attempting to finish the State’s brief in 03-14-00818-CR.

Upon completing that brief, I must finish the State’s brief in 03-15-00079-CR. I

have not yet been able to perform a significant amount of work on a response in

the instant case, and respectfully request an extension of 42 days to file the State’s

brief. This is the second extension sought by Appellee.



                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 42 days, until September 7, 2015, so that an


                                          2
adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008


                         CERTIFICATE OF SERVICE

        I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant MATTHEW

JARRETT LEE’s attorney in this matter:

        Frank B. Suhr
        fsuhr@newbraunfelslaw.com
        THE LAW OFFICES OF FRANK B. SUHR
        State Bar No. 19466300
        473 S. Seguin Ave., Suite 100
        New Braunfels, TX 78130
        Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address, this 27th day of July,
2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley

                                          3